Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1, 3-6 and 8-42 are pending in this application.
Response to Arguments
Applicant’s arguments, filed on May 20, 2021, with respect to the rejection(s) of claims under 35 112, 102 and 104 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6 and 8-42 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al. (WO1992014716).
           Claims 1, 3-6 and 8-42 are drawn to compounds, compositions and method of treatments with the claimed compounds and compositions. This reference teaches 2,4-diaminoquinazoline derivatives as potentiators of chemotherapeutic agents in the treatment of cancer. Compounds of formula (I) are disclosed on pages 5-6. The compounds are taught to be useful in a method of inhibiting P-glycoprotein in a human suffering from cancer, and is administered with a chemotherapeutic agent (See page 9, lines 3-7). Exemplary compounds are disclosed as Examples 1-37. See the compound of Example 6.
The compound of Example 6 of this reference differs from the compound of claim 1 in that R4 of in this reference is 2,3-(CH3O)2C6H3(CH2)2-, corresponding to R2 of instant claims, is not encompassed by the limitations for R2 of the instant claims.
                However, claim 1 of this reference teaches that R4 is an aralkyl having the formula shown in claim 1 (See page 25, line 5), wherein W is an alkylene having 1-4 carbon atoms, and Y, Y2, and Y2 can each be hydrogen. Additionally, Example 25 of this references exemplifies R4 as C6H5CH2- (See page 19), which is a benzyl group. As such, it would have been prima facie obvious for one of ordinary skill in the art to replace the 2,3-(CH3O)2C6H3(CH2)2- moiety of the compound in Example 6 of Coe with a benzyl moiety as Coe teaches that R4 can be a benzyl, further exemplifying a compound in which R4 is represented by a benzyl. One of ordinary skill in the art would 
                Moreover, Coe teaches the disclosed compounds as P-glycoprotein inhibitors which function as potentiators of chemotherapeutic agents in the treatment of cancer. Since Coe teaches administration of the disclosed compound with a therapeutic agent, it would be obvious to one of ordinary skill in the art that administration of the compound of Coe with a chemotherapeutic agent to a human suffering from cancer would at least modulate tumor progression, as required by the instant claim limitations. Thus, Applicant’s claims are obvious, and therefore, rejected under 25 U.S.C. 103.
Conclusion
	Claims 1, 3-6 and 8-42 are pending. Claims 1, 3-6 and 8-42 are rejected. No claims are allowed.










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL V WARD/Primary Examiner, Art Unit 1624